ORDER
PER CURIAM
In 2015, Christopher Wimmer (“Appellant”) filed a two-count petition against Marianist Province of the United States (“Marianist”), Father Martin Solma, and Chaminade College Preparatory, Inc. (“Chaminade”) (collectively “Respondents”) arising out of the sexual abuse committed against him. by two deceased Marianist Brothers when he was a student at Chaminade’s middle school and high school in the 1970s. Count one alleged the intentional failure to supervise clergy and count two alleged the intentional infliction of emotional distress against all Respondents. The trial court dismissed Appellant’s petition as barred by the statute of limitations because it found that his claims accrued when he turned twenty-one and thus ran five years after that date. Finding that no error of law appears, we affirm.
An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).